DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 4/30/2021 is acknowledged.  Claims 9-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The form and legal phraseology often used in patent claims, such as “comprises,” should be avoided.  Correction is required.  

Claim Objections
Claims 1 and 4-8 are objected to because of the following informalities:  
In claim 1 line 21, it is unclear what part of the device “it” refers to.  
Claims 4 and 5 depend on canceled claim 3.  For the purpose of examination, it is assumed that they should depend on claim 1.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopata et al. (US 5,679,018). 
Regarding claim 1, Lopata discloses a socket for a card-edge connector, comprising: a bottom frame end (47) and a top frame end (43); a first frame portion (at 41, Fig. 2) and a second frame portion (second opposite 41); a slot (42) between the first frame portion and the second frame portion, wherein a card-edge connector proceeds from the top frame end towards the bottom frame end between the first frame portion and second frame portion when inserted into the slot; a pin contact (57, 64) in the first frame portion, comprising: a bottom pin section (55) that protrudes out of the first frame portion into the slot near the bottom frame end; a pin shaft (54) located within the first frame portion and connected to the bottom pin section; and a top pin section (53, 62) connected to the pin shaft and located within the first frame portion; and a pin fulcrum (F) located within the first frame portion, wherein the pin fulcrum contacts the pin shaft at a fulcrum point; wherein the card-edge connector pushes the bottom pin section away from the slot and towards the first frame portion when inserted into the it moves towards the slot; wherein the top pin section (53, 62) makes light contact (relative term, see Response to Arguments) with the card-edge connector when the card-edge connector moves in the slot towards the bottom frame end (Figs. 3-5).  
Regarding claim 4, Lopata discloses that the light contact causes the top-pin section to wipe the card-edge connector before the card-edge connector is fully inserted into the slot (Figs. 4 and 5).  
Regarding claim 5, Lopata discloses a portion of the card edge with which the top pin section makes light contact is also contacted by the top-pin section when the card- edge connector is fully inserted into the slot.  
Regarding claim 6, Lopata discloses the socket comprising an opening near a printed-circuit-board seat (bottom) that enables the pin contact to be inserted into the socket housing.  
Regarding claim 7, Lopata discloses a shape of the bottom pin section, relative to the card-edge connector, causes a high percentage of force between the bottom pin ROC920110232US13Appl. No. 16/582,079 section and the card-edge connector (by shorter length) to be attributed to a vector that propagates perpendicular to a direction of insertion of the card-edge connector.  
Regarding claim 8, Lopata discloses that the top pin section rotates when the top pin section to move towards the slot, increasing the surface area of the pin contact that interfaces with the card-edge connector (Figs. 4 and 5).

Regarding claim 16, Lopata discloses a socket for a card-edge connector, comprising: a bottom frame end (47) and a top frame end (43); a first frame portion (at 41, Fig. 2) and a second frame portion (second opposite 41, Fig. 2); a slot (42) between the first frame portion and the second frame portion, wherein a card-edge connector proceeds from the top frame end towards the bottom frame end between the first frame portion and second frame portion when inserted into the slot; a pin contact (57, 64) in the first frame portion, comprising: a bottom pin section (55) that protrudes out of the first frame portion into the slot near the bottom frame end;Page 5 of 15Appl. No. 16/582,079 Reply to Office Action of May 25, 2021a pin shaft (54) located within the first frame portion and connected to the bottom pin section; and a top pin section (53, 62) connected to the pin shaft and located within the first frame portion; and a pin fulcrum (F) located within the first frame portion, wherein the pin fulcrum contacts the pin shaft at a fulcrum point; wherein the card-edge connector pushes the bottom pin section away from the slot and towards the first frame portion when inserted into the slot (Figs. 4 and 5); wherein the pin fulcrum prevents the pin shaft from moving away from the slot at the fulcrum point when the bottom pin section moves away from the slot, causing the top pin section to move towards the slot; wherein the top pin section presses against the card-edge connector when it moves towards the slot (Figs. 4 and 5); and wherein the top pin section does not contact the card-edge connector until the card-edge connector is fully inserted into the slot (Figs. 3 and 4, i.e. until the card-edge connector is laterally constrained in the slot).  

Regarding claim 18, Lopata discloses a shape of the bottom pin section, relative to the card-edge connector, causes a high percentage of force between the bottom pin section and the card-edge connector (by shorter length) to be attributed to a vector that propagates perpendicular to a direction of insertion of the card-edge connector.  
Regarding claim 19, Lopata discloses the top pin section rotates when the top pin section to move towards the slot, increasing a surface area of the pin contact that interfaces with the card-edge connector (Figs. 4 and 5).

Response to Arguments
Regarding Applicant's request for an interview, please note that the voicemail was left for Mr. Edwards on 9/27/2021. No call back has been received. 
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. 
In response to Applicant's arguments that Lopata does not disclose “the top pin section making light contact with the card-edge connector” because Lopata does not describes “the amount of strength” required, please note that “light contact” is a relative term. The present application does not provide a limit of the amount of strength required.  Nonetheless, Figures 3-5 of Lopata show how the top pin section makes light contact with the card-edge connector, i.e. does not stop the card-edge connector from moving forward towards the end of the slot.  

	In response to Applicant's arguments regarding claims 16-19, please note that Lopata discloses that the top pin section does not contact the card-edge connector until the card-edge connector is fully inserted into the slot (Figs. 3 and 4, i.e. until the card-edge connector is laterally constrained in the slot).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833